department of the treasury internal_revenue_service washington d c date tl-n-1355-00 cc psi br9 number release date uilc internal_revenue_service national_office field_service_advice memorandum for central california district_counsel from associate chief_counsel passthroughs special industries cc psi subject amortization of intangibles this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b t dollar_figurea dollar_figureb dollar_figurec dollar_figured year year year issue dollar_figure dollar_figure dollar_figure dollar_figure whether payments made by a corporation to former shareholders pursuant to an agreement for the sale of goodwill and a covenant_not_to_compete may be deducted by the corporation as wages and consulting expenses conclusion to the extent the payments are for wages they may be currently deducted by the corporation to the extent the payments are for goodwill or a covenant_not_to_compete the payments must be amortized under sec_197 facts a married individuals began operating a cardroom and entertainment business as a partnership eventually a incorporated the business operating a restaurant and cardroom business through t a wholly owned corporation in year the building in which t operated its business was demolished and t’s business operations ceased in year a group of investors purchased percent of the stock in t in year t opened a restaurant bar and deli in order to continue with the cardroom business however t was required to obtain a gaming license because of difficulties encountered in obtaining the license many investors eventually sold their stock in t by year b owned percent of t on february year a agreed to sell their percent stock ownership in t to b for dollar_figurea subsequent to the sale b would own percent of the stock in t the sale of the stock was to occur when t opened for business to the general_public as a licensed gaming or cardroom business also on february year a and t entered into an agreement entitled agreement of sale of goodwill and covenant_not_to_compete agreement pursuant to the agreement t acquired a’s goodwill and a entered into a covenant_not_to_compete in connection with the sale of goodwill in exchange for a payment of dollar_figureb per month the agreement would become effective when t acquired all gaming or cardroom licenses necessary to open the business and actually opened for business as a gaming establishment the payments would continue until the earliest of the death of both as a’s purchase of t stock which a had a conditional right to repurchase or a’s violation of the noncompetition agreement in year to ensure the continued patronage of customers of t a and t orally agreed that a would greet players in the game rooms in each of october november and december of year t paid a dollar_figureb from each payment dollar_figurec was characterized as wages and dollar_figured was characterized as consulting expense t deducted the dollar_figureb payment and a reported it as ordinary_income law and analysis based on the facts provided it appears that subsequent to entering into the agreement t and a entered into an oral agreement which modified the agreement under the oral modification t would pay a dollar_figurec per month to greet players in the game room and the amount_paid under the agreement would be reduced by dollar_figurec to the extent a payment of dollar_figurec was reasonable for the service provided the payment is deductible by t sec_61 a see also sec_1_197-2 we recommend that you confirm both t and a agree that the payment of dollar_figurec represented a modification of the original agreement and that it was paid_by t for a’s services to the extent it does not represent a modification or payment for services the payment of dollar_figurec would be included as an amount_paid under the agreement and treated as discussed below a taxpayer is entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis of the intangible over the 15-year period beginning with the month in which the intangible was acquired sec_197 no other depreciation or amortization deduction is allowable with respect to any amortizable sec_197 intangible sec_197 a sec_197 intangible includes goodwill and any covenant_not_to_compete entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business sec_197 e sec_1_197-2 b an acquisition may be in the form of a stock acquisition sec_1_197-2 under the stock purchase agreement and the agreement the covenant_not_to_compete was entered into in connection with b’s purchase of a’s stock accordingly the goodwill and covenant_not_to_compete are sec_197 intangibles an amortizable sec_197 intangible is any sec_197 intangible that was acquired by the taxpayer after date and held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 the goodwill and covenant_not_to_compete were acquired by t after date and are held by t in connection with its trade_or_business an amortizable sec_197 intangible does not include goodwill which was created by the taxpayer sec_197 sec_1_197-2 iii a sec_197 intangible is created by the taxpayer to the extent the taxpayer makes payments or otherwise incurs costs for its creation production development or improvement whether the actual work is performed by the taxpayer or by another person under a contract with the taxpayer entered into before the contracted creation production development or improvement occurs sec_1 d ii a there is no indication that the goodwill purchased from a was created by t under anti-churning_rules set forth in sec_197 an amortizable sec_197 intangible asset does not include among other things goodwill which is acquired by the taxpayer after date if the goodwill was held or used at any time on or after date and on or before date by the taxpayer or a related_person sec_197 a person is related to any person if the related_person bears a relationship to such person specified in sec_267 or sec_707 wherein percent is substituted for percent sec_197 because a owned only percent of the stock in a in year the anti-churning_rules are not applicable because the amounts paid pursuant to the agreement were paid with respect to amortizable sec_197 intangibles t is entitled to begin amortization of amounts properly capitalized when the agreement became effective case development hazards and other considerations because both the amount_paid for goodwill and the amount_paid for the covenant_not_to_compete are amortizable under sec_197 an allocation of t’s payment between the two is not necessary in addition arguably there can be no sale of goodwill unless the key_employee of the business enters into a covenant_not_to_compete with the corporation see generally 110_tc_189 norwalk v commissioner tcmemo_1998_279 please call if you have any further questions by william c sabin jr senior technician reviewer branch associate chief_counsel passthroughs special industries
